DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-18, 20-21, 25, 27, 33, 35-45, 49, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodenburg et al (US 2008/0095312 A1) in view of Beekman et al (US 2009/0266992 A1).
Regarding claims 1, 15-16, 33, 40-41, Rodenburg et al discloses a method and apparatus, comprising: providing an x-ray or gamma-ray output beam (1200); directing the output beam through at least one x-ray and/or gamma-ray optic (1201) to produce a converging beam directed toward a focal point.  Rodenburg et al is silent with regards to an opening located at the focal point as claimed.  Beekman et al discloses gamma radiation from the object (10) as a result of radioisotopes being used, and pass through an opening (i.e. pinhole) (11) in a wall (20) (See Fig. 3 and paragraph [0062]); providing at least one position-sensitive detector capable of detecting optical radiation (See Fig. 3); and recording 
Regarding claims 3-4, 35-36, Rodenburg et al discloses wherein the at least one x-ray and/or gamma-ray optic comprises at least one refractive x-ray lens (1201) (i.e. source of radiation (1200) provides illumination onto the lens (1201) which weakly focuses the radiation onto a selected region of a target (51) (See Fig. 12, paragraph [0086]).
Regarding claims 6, 37, Beekman et al discloses wherein the at least one x-ray and/or gamma-ray optic comprises at least one collimating optic followed by at least one focusing optic, wherein the output beam is first collimated by the at least one collimating optic and then focused by the at least one focusing optic to produce the converging beam (i.e. collimator to form emitted radiation into a parallel beam by at any rate only transmitting radiation which runs parallel to channels through the collimator (paragraph [0028]). 
Regarding claim 7, Rodenburg et al discloses wherein the object is positioned between the at least one collimating optic and the at least one focusing optic (i.e. target object specimen or item placed in the path of incident radiation causing scattering of the radiation) (See Fig. 3, paragraph [0047]).
Regarding claims 8-13, 38, Rodenburg et al discloses the target object provides an object function O(r) which represents the phase and amplitude alteration introduced into an incident wave as a result of passing through the object of interest (paragraph [0053]). 

    PNG
    media_image1.png
    337
    484
    media_image1.png
    Greyscale


Regarding claims  14, 39, Beekman et al discloses wherein the element comprises a material that is highly attenuating to x-rays or gamma rays (i.e. scintillation camera comprises a wall, having at least one opening) of a material blocking the high-energy radiation (paragraph [0031]). 
Regarding claims 17, 42, Beekman et al discloses wherein the conical hole matches the convergence and/or divergence of the output beam at and around the focal point (i.e. radioisotopes passes through an opening (22) in a wall (20) and beam (8) is provided as a cone fanning out from opening (22) (paragraph [0062]). 
Regarding claims 18, 43, Beekman et al discloses wherein the opening comprises a diameter that is of the order of an x-ray or gamma ray focal spot at the opening (i.e. collimator having a plurality of openings, the openings being channels having a length which is at least five times  the size of a cross section thereof, each channel defining a transmission direction in which high-energy radiation is able to propagate, at least two transmission directions forming an angle not equal to zero (col. 7, claim 27).
Regarding claims 20, 44, Beekman et al discloses wherein the element is constructed from highly attenuating materials and is configured to have sufficient thickness so as to block any x-rays or gamma rays not passing through the opening (i.e. scintillation camera comprises a wall of a material blocking the high-energy radiation, walls having at least opening) (paragraph [0031]).
Regarding claims 21, 45, Rodenburg et al discloses wherein the step of detecting the diverging bema is carried out with a 2-dimensional, x-ray detector system (i.e. CCD array (1204) of 1200 x 1200 pixels (paragraph [0088]).
Regarding claims 25, 49, Rodenburg et al discloses wherein the at least one x-ray and/or gamma-ray optic comprises a spatially varying structure such that lower energy, higher angle, laser-Compton photons of the output beam that are incident upon the at least one x-ray and/or gamma-ray optic are focused to the same spot and same spot size as higher energy, on axis, laser-Compton photons 
Regarding claims 27, 51, Beekman et al discloses wherein the at least one x-ray and/or gamma-ray optic directs the output beam to a focus at the focal point in only one dimension and allows the output beam to diverge in accordance with the physics of the laser-Compton process in the other dimension and wherein the opening is a slit matching the focal size of the output beam in the focusing dimension (i.e. pinhole in the wall, virtual source, located between the object to be examined and the scintillation detector, material light guide plus detector, and emits in a series of transmission directions, these directions are determined by the precision shape of the opening and the slop of its walls, and the high-energy radiation transmitted through the pinhole does then contain spatial information concerning the isotropic distribution in the object (paragraph [0031]). 
Claims 2, 26, 34, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodenburg et al (US 2008/0095312 A1) in view of Beekman et al (US 2009/0266992 A1), as applied to claim 1 above, and further in view of Barty et al (WO 2015/171923 A1).
Regarding claims 2, 34, Rodenburg et al and Beekman et al disclose all of the limitations of parent claims 1, 33, however Rodenburg et al and Beekman et al are silent with regards to a laser Compton source.  Barty et al discloses producing high-contrast, subtraction, x-ray images of an object produced by a scanned illumination laser-Compton x-ray source (paragraph [0010]).  Thus, it would have been obvious to modify Rodenburg et al and Beekman et al to use a laser-Compton source, as taught supra by Barty et al, so as to enable high contrast radiographic images. 
Regarding claims 26, 50, Barty et al discloses wherein the spectral-angle correlation of the laser-Compton scattering process and a spectrally designed aperture and/or detector to produce /record a narrow beam of x-rays whose spectral content consists of an on-axis region of high-energy x-rays surrounded by a region of slightly lower-energy x-rays (paragraph [0010]).

Claims 22-23, 28, 46-47, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodenburg et al (US 2008/0095312 A1) in view of Beekman et al (US 2009/0266992 A1), as applied to claim 1 above, and further in view of Carroll et al (US 2009-0238339 A1)).
Regarding claims 22-23, 28, 46-47, 52, Rodenburg et al and Beekman et al disclose all of the limitations of parent claims 1, 33, however Rodenburg et al and Beekman et al are silent with regards to tuning the output beam as claimed.  Carroll et al discloses tuning can include adjusting, modifying or selecting the beam size, beam shape, and/or flux (fluence and/or intensity) of radiation emitted during operation of radiation source, wherein the tuning can be dynamic in the sense that the tuning can be performed during operation of the tunable radiation source (paragraph [0026]).  Thus, it would have been obvious to modify Rodenburg et al and Beekman et al to enable tuning, as taught supra by Carroll et al, so as to enable high contrast radiographic images.
Claims 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodenburg et al (US 2008/0095312 A1) in view of Beekman et al (US 2009/0266992 A1), as applied to claim 1 above, and further in view of Den Boef et al (US 2016/0061750 A1).
Regarding claims 62-63, Rodenburg et al and Beekman et al disclose all of the limitations of parent claims 1, 33, however Rodenburg et al and Beekman et al are silent with regards to optics formed lithographically in silicon as claimed.  Den Boef et al discloses an inspection apparatus and method comprising: wherein at least one x-ray and/or gamma-ray optic is formed lithographically in silicon (paragraphs [0028], [0038]).  Thus, it would have been obvious to modify Rodenburg et al and Beekman et al to use optics, as taught supra by Den Boef et al, so as to enable high contrast radiographic images.
Allowable Subject Matter
Claims 19, 24, 29-32, 48, 53-56, 59-60, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the prior art fails to disclose or reasonably suggest wherein the step of positioning the object comprises producing scattered radiation and/or self-emission from the object, wherein all scattered radiation and/or self-emission from the object that does not pass through the opening is rejected and is not detected, as claimed in combination with the rest of the claim limitations. 
Regarding claims 24, 48, the prior art fails to disclose or reasonably suggest wherein the step of detecting the diverging beam is carried out with a gated detector system, the method further comprising gating the detector system so that it is on only during the arrival of ballistic image-forming photons of the diverging beam, thereby further discriminating against background and scattered radiation, as claimed in combination with the rest of the claim limitations.  
Regarding claims 29-30, 53-54, the prior art fails to disclose or reasonably suggest wherein the at least one x-ray and/or gamma-ray optic comprises two, one-dimensional, compound x-ray optics oriented at 90 degrees with respect to one another and that focus to different locations, wherein one of these produces a fan beam of one dimension of the output beam and the other produces a line focus of the output beam, wherein a slit is placed at the line focus to reduce background radiation; further comprising tuning the output beam to increase contrast and/or enable material identification within the object, as claimed in combination with the rest of the claim limitations.
Regarding claims 31-32, 55-56, the prior art fails to disclose or reasonably suggest wherein the at least one x-ray and/or gamma-ray optic comprises a first one-dimensional, compound x-ray optic and a second one-dimensional, compound x-ray optic oriented at 90 degrees with respect to the first one-dimensional, compound x-ray optic, wherein the output beam is collimated in one dimension by the first 
Regarding claims 59-60, the prior art fails to disclose or reasonably suggest wherein the step of positioning the object within the path of the output beam or the converging beam comprises: producing a shadow of the object in the altered beam, as claimed in combination with the rest of the claim limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yun et al (US 10,401,309 B2) discloses x-ray techniques using structured illumination.

    PNG
    media_image2.png
    469
    391
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884